                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION

KEVIN BLAKE, Reg. #41114-007                                                      PLAINTIFF

v.                               Case No. 2:18-cv-00097-KGB

UNITED STATES OF AMERICA                                                        DEFENDANT

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Kevin Blake’s complaint is dismissed without prejudice. The relief

requested is denied.

       It is so adjudged this 27th day of January, 2020.


                                                    _________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
